Citation Nr: 9921071	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for PTSD and 
assigned a 10 percent disability rating effective May 23, 1996.  
The veteran has expressed disagreement with the 10 percent 
rating.

In a statement received in February 1998, the veteran indicated 
that he desired an RO hearing before a local Hearing Officer.  In 
correspondence received in June 1999, the veteran indicated that 
he wished to withdraw his request for the RO hearing.


FINDING OF FACT

The veteran's PTSD is productive of no more than mild social and 
industrial impairment, nor is it manifested by more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective from November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for PTSD, 
and, as such, his claim for assignment of a higher evaluation is 
well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran served in the Republic of Vietnam from October 1966 
to October 1967, and from May 1968 to February 1969.  A DD Form 
214 shows that he was a teletype operator during that time.  The 
veteran was first diagnosed with PTSD on a May 1996 VA 
examination.  At the May 1996 VA examination, the veteran stated 
that he had been married for 26 years and had two sons still at 
home.  He stated that he "flies out of bed six times a night with 
sudden startle reactions."  Working outside in the heat 
contributed to his overall feeling that he could not "escape" 
Vietnam.  The veteran reported flashbacks where he had a sense of 
being surrounded by Viet Cong soldiers.  He stated that he was 
forced to listen to "daily talk" of Vietnam at his job at the 
post office.  He had tried therapy at the VA center the until two 
years preceding the examination.  He used to be a heavy drinker 
but had stopped 12 years earlier.  He could only talk to other 
Vietnam veterans about this experiences in Vietnam.  He 
complained of depression and feelings of estrangement.  He 
described marked hypervigilance and startle reactions.  Objective 
findings revealed that the veteran had a depressed mood and an 
angry and tense affect.  He was freely verbal with no tangential 
or psychotic thought content.  The diagnosis was PTSD.

A May 1996 VA social survey reflects that the veteran had a very 
supportive relationship with his family.  The veteran indicated 
that he was a maintenance worker with the Post Office, a job he 
had held since 1985.  He stated that he often shared his Vietnam 
experiences with other Vietnam veterans at work, and he indicated 
that he considered this as a form of therapy and consolation.

The veteran underwent another VA examination in February 1998.  
He stated that during the past two years he had an increase in 
"anxiety type spells" and an overall decrease in functionality.  
The examiner remarked that upon closer examination, "it appears 
that his level of functioning has not significantly changed in 
any of these areas over the past several years."  The veteran 
indicated that he had resumed drinking following a 12-year period 
of abstinence.  His drinking had reached a "very high level at 
this point."  He reported that he was starting to have blackouts 
and very bad hangovers.  The veteran acknowledged that drinking 
was adversely affecting his life.  He said that many fellow Post 
Office employees were Vietnam veterans and being around them was 
very difficult.  He remarked that he had no friends and his only 
hobby was deer hunting.  He mentioned that this marriage was 
problematic, at least partially due to his increased drinking.  
He reported poor sleep patterns and his sudden awakenings during 
the night had frightened his wife to the point that she slept on 
the floor.  The examiner commented that the veteran's cold 
sweats, recurrent thoughts of Vietnam, his startle reaction and 
generalized anxiety appeared to be constant and uninterrupted 
over the past several years.  The veteran stated that his sleep 
pattern had remained consistent, despite his resumption of 
drinking.  Examination revealed that the veteran's appearance was 
adequate and his memory remained intact.  His intelligence 
appeared in the low average range and abstraction ability was 
somewhat impaired.  Concentration was poor, but there was no 
other signs of a thought disorder.  He appeared tense and 
startled easily.  The examiner stated that the veteran was still 
exhibiting recurrent intrusive distressing recollections of 
events in Vietnam.  He had a markedly diminished intensity in 
significant activities and feelings of estrangement and 
detachment from others.  The examiner concluded by repeating his 
previous statement that the veteran's symptoms did not seem to 
have increased over the past year and a half except as could be 
associated with an increase in alcohol use.  Axis I diagnoses 
were PTSD and alcohol dependence.  His was assigned a Global 
Assessment of Functioning (GAF) of 55.  If he were to stop 
drinking, the examiner indicated that the veteran's GAF would be 
60.

The veteran has been assigned a 10 percent disability for PTSD 
under the provisions of Diagnostic Code 9411.  Pursuant to 
Diagnostic Code 9411, prior to November 7, 1996, the criteria for 
a disability rating of 50 percent were considerable impairment of 
ability to establish or maintain effective or favorable 
relationships with people; and psychoneurotic symptoms which 
cause the reliability, flexibility and efficiency levels to be so 
reduced as to result in considerable industrial impairment.  A 30 
percent rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial impairment.  
The Board notes here that the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  A 10 
percent rating was assigned where symptoms did not warrant a 30 
percent evaluation and PTSD caused emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.

During the course of the veteran's appeal, new regulations rating 
PTSD were issued, and became effective November 7, 1996.  Under 
the newly issue Diagnostic Code 9411, a rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  A 10 percent 
rating is warranted for PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  The Board observes that during the course of the 
appeal, the RO has duly considered the veteran's claim under both 
the old and the new rating criteria.  The Board's appellate 
review will do likewise.  

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a rating 
in excess of 10 percent.  There is no question that the veteran's 
PTSD has had some impact on his social relationships.  However, 
the RO recognized this and assigned a disability rating of 10 
percent.  The veteran's GAF score and medical records show 
symptoms which are, at most, moderate in degree.  The Board notes 
that the previously mentioned VA General Counsel opinion makes it 
clear that a 30 percent rating under the old criteria actually 
contemplates more than moderate impairment, thus further 
supporting a finding that a rating in excess of 10 percent is not 
warranted under the old criteria.

The Board is also unable to find that a rating in excess of 10 
percent is warranted under the new rating criteria.  The record 
does not reflect that the veteran's PTSD has produced definite 
industrial impairment; in fact, the record does not indicate that 
he suffers any industrial impairment on account of his PTSD.  As 
for social impairment, the record reflects that the veteran has 
been married for almost thirty years; a May 1996 social survey 
indicated that the veteran enjoyed a supportive relationship with 
his family.  While he has indicated that being around fellow 
Vietnam veteran employees made him feel uneasy, he has also 
indicated that talking with the Vietnam veteran employees had 
brought him some benefits.  The most recent VA psychiatric 
examination revealed that the veteran's appearance was adequate 
and his memory remained intact.  His concentration was poor, but 
there was no other signs of a thought disorder.  While he 
appeared tense and startled easily and was still exhibiting 
recurrent intrusive distressing recollections of events in 
Vietnam, and he also had a markedly diminished intensity in 
significant activities and feelings of estrangement and 
detachment from others, the examiner concluded that the veteran's 
symptoms did not seem to have increased over the past year and a 
half except as could be associated with an increase in alcohol 
use.  The veteran has indicated that he has no friends, and that 
he has had problems in his marriage.  However, the veteran has 
readily admitted that some of the difficulties affecting his life 
were the result of his resumption of drinking alcohol.  The Board 
further notes that the veteran does not take medication or 
participate in therapy for his PTSD.

In conclusion, the Board finds that the weight of the evidence 
establishes that the veteran's PTSD is no more than 10 percent 
disabling under either the old or amended regulations for 
psychiatric disorders.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).










ORDER

A rating in excess of 10 percent for PTSD is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


